      Case 2:20-cr-00634-DWL Document 21 Filed 11/02/20 Page 1 of 9



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   LISA E. JENNIS
     DAVID A. PIMSNER
 4   Assistant U.S. Attorney
     Arizona State Bar No. 007480
 5   Two Renaissance Square
     40 N. Central Ave., Suite 1200
 6   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 7   Email: lisa.jennis@usdoj.gov
     Email: david.pimsner@usdoj.gov
 8   Attorneys for Plaintiff
 9                          IN THE UNITED STATES DISTRICT COURT
10                                FOR THE DISTRICT OF ARIZONA
11
     United States of America,                            CR-20-00634-PHX-DWL (MHM)
12
                             Plaintiff,
13                                                     GOVERNMENT’S MOTION FOR
                vs.                                  PROTECTIVE ORDER PURSUANT TO
14                                                          FED. R. CRIM. P. 16
     Jill Marie Jones,
15
                             Defendant.
16
17         The United States of America, by and through undersigned counsel, respectfully
18   moves the Court for a protective order in this matter concerning all previously disclosed
19   and future disclosure in the case of United States v. Jill Marie Jones, CR-20-00634-PHX-
20   DWL. In support thereof, the government submit the following:
21         1.         On October 13, 2020, a federal grand jury returned a one-count Indictme nt
22   against the defendant, Jill Marie Jones (JONES) for Attempting to Provide Material
23   Support and Resources to a Designated Foreign Terrorist Organization, in violation of 18
24   U.S.C. § 2339B and 2. A forfeiture allegation was also included.
25         2.         Charges in the present case stem from an FBI investigation that began on and
26   before March 4, 2020, and revealed that JONES, on social media, espoused violence in
27
28
       Case 2:20-cr-00634-DWL Document 21 Filed 11/02/20 Page 2 of 9




 1   furtherance of Islamic extremist ideology. It also revealed that JONES supported jihad, 1
 2   Sharia Law, and retaliation against the United States military and government actions
 3   occurring outside of the United States.
 4          3.       On March 4, 2020, JONES, using social media, initiated contact with an FBI
 5   Online Covert Employee (OCE-1). On April 1, 2020, Jones sent OCE-1 an article released
 6   on March 31, 2020 by al Qaeda’s 2 central media outlet, As-Sahab media foundation.
 7          4.       On or about April 2 and 3, 2020, JONES sent multiple mujahedeen3 videos
 8   to OCE-1. On or about April 15, 2020, JONES told OCE-1 that if her COVID-19 stimulus
 9   check were bigger, she would use it to leave the United States.
10          5.       On or about April 30, 2020, JONES forwarded a conversation that JONES
11   had with an unknown social media user who asked JONES where she would like to go to
12   help other “sisters” and how JONES would get there. On or about May 1, 2020, JONES
13   sent OCE-1 a screenshot of this conversation which showed JONES responding “I do not
14   fear it. my protection is not needed here, but from the hellfire / I had told you before, and
15   I stand by this . . . I would rather go and support those that do what/ is right, and die trying
16   to get there, or while I am there, than live in ease here.” After sending the screenshot,
17   JONES told OCE-1 that “Kuduz [sic]” was a good place to look to go. It is believed that
18   JONES was referring to Kunduz inside the Kunduz Province, which is on the northern
19   border of Afghanistan’s border with Tajikistan.
20
21
22
23
            1 Jihad is an Arabic word that literally means striving or struggling, but in the
24
     context of al Qaeda supporters, it commonly refers to a holy war, fight, or struggle against
25   the enemies of Islam.
            2 Since October 8, 1999, al-Qa’ida also known as al Qaeda, has been designated by
26   the United States Secretary of State as a Foreign Terrorist Organization (“FTO”) under
27   Section 219 of the Immigration and Nationality Act and as a Specially Designated Global
     Terrorist entity under section 1(b) of Executive Order 13224.
28          3   Mujahideen (or mujahedeen) are those who are engaged in jihad.

                                                  -2 -
       Case 2:20-cr-00634-DWL Document 21 Filed 11/02/20 Page 3 of 9




 1             6.        On or about May 2, 2020, OCE-1 gave JONES the contact information for
 2   OCE-2. On or about May 6, 2020, JONES contacted OCE-2 and told OCE-2 that she did
 3   not want to stay in America. OCE-2 told JONES that he facilitates the movement of people.
 4             7.        On or about May 10, 2020, JONES communicated with OCE-2 and OCE-2
 5   asked JONES if she supported al Qaeda and their struggle against the kuffar? 4 Jones
 6   responded affirmatively, “Yes, I do.” After talking about Afghanistan, JONES further
 7   stated:
 8             “I want to go, and I am aware of the dangers involved in it. But I know its worth
 9             it.”
10                 ...
11             “I don’t know what will happen to me there, or what I can do to help. But I want
12             to try, and supporting AQ against the oppressors would be an honour.”
13             8.        On or about May 12, 2020, JONES initiated a conversation with OCE-2, and
14   OCE-2 asked JONES how she thought she could help al Qaeda. JONES responded:
15   “Possibly websites, fixing translations, advertising/recruitment, subtitles, even checking
16   official papers? Nasheeds 5 are a big thing for recruitment, lyrics/subtitles help a lot here.
17   It’s hard to find some with English when I first came to these groups.”
18             9.        On or about May 18, 2020, OCE-2 told JONES that there was fighting in
19   Afghanistan and that some al Qaeda fighters were killed by the murtadeen6 and kuffar so
20
21
22
            4 Kuffar is an Arabic term meaning infidel, disbeliever, or nonbeliever. In the
23
     context of al Qaeda supporters, the term commonly refers to any non-believer or non-
24   Muslim.
               5
              Nasheed refers to a work of vocal music, the material and lyrics of which make
25   reference to Islamic beliefs, history, religion, and current events. Nasheeds are often
26   background music in Islamic extremist ideology videos in order to entice the viewer to
     support what they are seeing and hearing.
27             6
               Murtadeen is an Arabic word which means the conscious abandonment of Islam
28   by a Muslim and includes the act of converting to another religion or non-acceptance of
     faith to be irreligious.

                                                    -3 -
       Case 2:20-cr-00634-DWL Document 21 Filed 11/02/20 Page 4 of 9




 1   they were planning an istishhadi7 operation against American soldiers.        OCE-2 asked if
 2   JONES can help from where she is and if so, may Allah reward her for her efforts. JONES
 3   asked how she can help, and OCE-2 told her to pray. JONES responded:
 4                  I had at one time thought of acting here, I have base near me. But my power
 5                  is limited here. My resources and it’s reach. Even then the brothers and sisters
                    here would only be negatively impacted by it. They would get more
 6                  harassment and the ones that aren’t strong will go further from Islam from it.
 7                  But most importantly I fear my reasons. Sometimes it feels selfish. . . . . when
                    it can only be for Allah (SwT)
 8                  ...
 9
                    Well I won’t lie this world holds nothing for me. I’m ready to go home. It’s
10                  a reason I’m not scared of this journey. Knowing I may die or be molested
11                  on the way even. But I’d rather live one more day fighting for freedom and
                    Islam, then living years as a ‘free’ captive of the kuffar.
12
13   JONES told OCE-2 that she is not well off for money and that she never had extra money
14   to get “weapons and such.” OCE-2 said that if JONES could spare a little that the money
15   would be used to buy weapons to kill Americans. OCE-2 told JONES that compared to
16   America, living is not expensive, but weapons, explosives, armor, and scopes are expensive
17   and they are needed to defend themselves. JONES replied “I can [help], and will but it
18   only would delay us further” but said she will help “if that would be best I can do that.”
19   JONES further stated to OCE-2: “The timing is interesting. Since because of coronavir us
20   we all got government money. Free money basically. We would be delayed without it
21   anyway, and it would be most ironic the money from that goes for this . . . They give us
22   free money, and I turn it around on them, yes.”
23         10.      On or about May 21, 2020, JONES asked OCE-2 where she should send
24   money to help al Qaeda. OCE-2 responded that they can only get money online and said
25   that a Visa “prepay” card is the safest way to send the money. OCE-2 further told JONES
26
27
28         7   Istishhadi is an Arabic word meaning suicide attack used by many jihadist groups.

                                                  -4 -
       Case 2:20-cr-00634-DWL Document 21 Filed 11/02/20 Page 5 of 9




 1   that they (meaning al Qaeda) must attack the kuffar that attack the Muslims and the snipers
 2   need scopes for rifles as the American patrols are far away. OCE-2 told JONES this will
 3   keep the snipers at a distance and keep the mujahedeen safe. JONES appeared to research
 4   Visa Prepaid cards during this same conversation with OCE-2 and sent OCE-2 screenshots
 5   of Visa Prepaid cards. JONES decided to see if she could buy a card at a local store in order
 6   to conceal her identity (because buying one online requires the disclosure of personal
 7   information). During this same conversation, JONES told OCE-2 that it felt right to her to
 8   watch violent jihadist videos.
 9          11.     On or about May 25, 2020, JONES sent OCE-2 screenshots of a $500 Visa
10   Prepaid card that she purchased at Walmart in order to send money for al Qaeda and told
11   OCE-2 to register the card. OCE-2 thanked JONES for the money, and JONES told OCE-
12   2, “may it help them to be victorious.”
13          12.     On or about May 26, 2020, OCE-2 sent JONES a picture of a rifle with a
14   scope attached and told her that this is what was purchased with the money she sent.
15   JONES responded, “I wish I had more to give but that’d cut into plans for leaving.” On or
16   about that same day, the FBI removed the $500 from the Visa Prepaid card and retained it
17   as evidence.
18          13.     On or about June 6, 2020, JONES and OCE-1 decided that JONES will fly
19   to LAX to meet OCE-1 and together they will fly to Dushanbe, Tajikistan through Istanbul,
20   Turkey. JONES and OCE-1 purchased their airline tickets on Turkish Airlines. JONES
21   also purchased a one way ticket from Phoenix Sky Harbor Airport to LAX leaving at noon
22   on July 21, 2020.
23          14.     Due to the closure of the Dushanbe Airport in Tajikistan, between June 11,
24   2020, and June 14, 2020, JONES and OCE-1 discussed other travel options as JONES did
25   not appear to be deterred by the closure of the Dushanbe Airport. On or about June 12,
26   2020, JONES suggested that they might need a new plan.
27          15.     On or about June 13, 2020, JONES told OCE-2 that, due to travel restrictio ns,
28   she may need to “go [to] other place” and that she can still get to Turkey. OCE-2 advised


                                                 -5 -
       Case 2:20-cr-00634-DWL Document 21 Filed 11/02/20 Page 6 of 9




 1   JONES that many mujahedeen decide to go to Turkey and then to Syria or Yemen. JONES
 2   responded, “I could try to get there instead, if I can still get a way to where I need to end
 3   up.” JONES and OCE-2 discussed JONES’ travel as well as what group of al Qaeda
 4   JONES wants to join if she goes to Syria.
 5          16.     On or about June 13, 2020, JONES said to OCE-1 that they might be able to
 6   go to Sham8 (Syria) from Istanbul. JONES also suggested to OCE-1 to wipe her accounts
 7   of all discussions about their upcoming plans. She also informed OCE-1 that she received
 8   her Turkish e-visa.
 9          17.    On or about June 17, 2020, JONES deleted her chat history with OCE-1. She
10   told OCE-1 to do the same. JONES also informed OCE-1 that she booked them a hotel
11   room in Istanbul and sent her a screenshot of the confirmation. JONES also requested an
12   airport shuttle service to the hotel in Istanbul and requested OCE-1’s full name for the
13   booking.
14          18.    On or about June 29, 2020, JONES told OCE-1 that JONES will be recruiting
15   for al Qaeda using social media. JONES stated, “I want to do this, and it’s not something
16   so new I’m totally lost in it. I know the people, I know the platform. I’ll need a trillio n
17   new accounts and to learn way more about al q and the groups, but not working here and
18   being immersed in it I’m sure will do wonders.” JONES continued to tell OCE-1 the plans
19   she has regarding recruiting and that she will have to make “a ton” of SMP-1 accounts and
20   let those accounts age 9 . JONES discussed the weather in Syria with OCE-1 and what
21   JONES is bringing overseas.
22          19.    On or about July 3, 2020, OCE-2 told JONES that the cost of the route from
23   Turkey to Idlib, Syria is $750. JONES told OCE-2 about their cover story as tourists and
24
25
26          8 Sham is the historic Arabic word for Greater Syria. The old name for that region
27   is the Levant.
            9 Aging an account would allow an account to look older once an individual was
28
     ready to use the account.

                                                 -6 -
       Case 2:20-cr-00634-DWL Document 21 Filed 11/02/20 Page 7 of 9




 1   how she uploaded her files to a separate account’s cloud file, so her accounts would be
 2   clean.
 3            20.       On July 6, 2020, JONES informed OCE-1 that their flights on Turkis h
 4   Airlines were not leaving on July 21, 2020, due to COVID-19 restrictions.
 5            21.       On or about July 13, 2020, JONES booked a new flight from Phoenix to
 6   LAX to July 22, 2020, and rebooked her flight leaving LAX to Istanbul to July 22, 2020.
 7            22.       On or about July 22, 2020, JONES traveled to the Phoenix Sky Harbor
 8   Airport, checked her luggage, proceeded through a security checkpoint to her departure
 9   gate and was subsequently arrested by the FBI.
10            23.      The discovery materials which the government intends to provide defense
11    counsel       consists    of copies of investigative     reports,   documents   memorializ ing
12    communications           between the Defendant     and OCE-1 and OCE-2, screen shots,
13    photographs, videos, social media communications and other forms of communica tio n
14    between OCE-1, OCE-2, and Jones. This disclosure will contain information, descriptors,
15    photographs, video recordings or other information, including but not limited to, any
16    actual or cover name, identifier, or online account name, that could lead to the identity of
17    any FBI Online Covert Employees (“OCE”) Both OCE-1 and OCE are involved in other
18    online investigations involving national security.       As a result, the discovery materia ls
19    include highly sensitive information, the unrestricted dissemination of which could
20    adversely affect national security, law enforcement interests and the privacy interests of
21    third parties.
22            24.      This Court may, for good cause, subject certain criminal discovery to a
23   protective order.         Federal Rule of Criminal Procedure 16(d)(1) entitled “Protective and
24   Modifying Orders,” expressly authorizes the Court to issue protective orders: “At any time
25   the court may, for good cause, deny, restrict or defer discovery or inspection, or grant other
26   appropriate relief.”
27            25.       Courts have held that there is good cause to enter a protective order under
28   Fed. R. Crim. P. 16(d) where the discovery at issue reveals details, sources, and methods


                                                     -7 -
       Case 2:20-cr-00634-DWL Document 21 Filed 11/02/20 Page 8 of 9




 1   of ongoing law enforcement investigations.      See, e.g., United States v. Panas, 738 F.2d
 2   278, 285-86 (8th Cir. 1984) (affirming district court’s granting of a protective order to
 3   prevent the discovery of technical data of a specific transmitting device used by the FBI in
 4   an undercover operation because the device “is used in both criminal investigations and
 5   counterintelligence efforts and it was feared that disclosure would jeopardize nationa l
 6   security and the safety of undercover agents”); United States v. Smith, 985 F. Supp. 2d 506,
 7   531 (S.D.N.Y. 2013) (“Thus, where public disclosure of certain materials might officia lly
 8   reveal the sources and methods law-enforcement officials have used, and will continue to
 9   use, to investigate other criminal conduct related to the publicly filed charges, courts have
10   found it appropriate to enter a protective order.”).
11          26.    Therefore, because of the nature of this case and the information which will
12   be disclosed, the Government respectfully requests that the Court issue the attached Order.
13   Defense counsel has been contacted and objects to the current form of the proposed
14   protective order.
15          Respectfully submitted this 2nd day of November, 2020.
16
17                                               MICHAEL BAILEY
                                                 United States Attorney
18                                               District of Arizona
19                                               /s/ Lisa E. Jennis
20                                               LISA E. JENNIS
                                                 DAVID A. PIMSNER
21                                               Assistant U.S. Attorneys
22
23
24
25
26
27
28


                                                  -8 -
       Case 2:20-cr-00634-DWL Document 21 Filed 11/02/20 Page 9 of 9




 1                                      Certificate of Service

 2   I hereby certify that on this 2nd of day of November, 2020, I electronically transmitted the
     attached document to the Clerk's Office using the CM/ECF System for filing and
 3   transmittal of a Notice of Electronic Filing to the CM/ECF registrant in this case:
 4
     Jami Johnson
 5
 6
     LEJ/nh
 7   U.S. Attorney’s Office
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -9 -
